Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office action is in response to applicant’s communication filed on 4/27/21.
Claims 1-16 are pending in this application. 
Applicant's election with traverse of Group 1, claims 1-9 is acknowledged.  The traversal is on the ground(s) that the Office Action has not demonstrated any of the indications of distinctness with regard to the claims interpreted in light of the description.  This is not found persuasive because the claims of the various groups are divergent in subject matter and are drawn to patentably distinct groups. Also see the art in the following rejection. The requirement is still deemed proper and is therefore made FINAL.  
Thus claims 12-16 are withdrawn from consideration being drawn to the non-elected invention. As a result, claims 1-9 are being examined in this Office Action.

Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimokawa et al. (US 5456898, pub date Oct. 10, 1995), in view of Kabisch (US 3714342, pub date Jan. 30, 1974).
Applicant Claims
The instant claims are drawn to a method for producing a purified aqueous hydrogen peroxide solution, comprising the steps of: vaporizing a raw material containing a crude 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Shimokawa et al. teaches a method for producing a purified aqueous hydrogen peroxide solution by evaporating a raw material containing a crude aqueous 5hydrogen peroxide solution, condensing and separating into a gas phase and a liquid phase, and recycling part of the separated liquid back to the crude hydrogen peroxide solution, while controlling the 10hydrogen peroxide concentration. Furthermore, the hydrogen peroxide solution is diluted with water, the impurities are removed from the liquid, an ion exchange resin is used in the separation and purification of the hydrogen peroxide liquid, a stabilizer is added, concentrating the gas, using a gas-liquid separator, e.g. cyclone. (column 3, lines 56-65; column 4, lines 22-37, 50-68; column 5, lines 15-25, 40-67; column 6, lines 45-58; examples 1-3; claims) Furthermore, Shimokawa et al. also teaches controlling the hydrogen peroxide concentration of the vapor (column 4, lines 62-68).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Shimokawa et al. is deficient in that even though it teaches an evaporator, which includes vaporizing some of the solution, it does not exemplify a vaporizer.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to use a vaporizer to vaporize the crude hydrogen peroxide solution, since both Shimokawa et al. and Kabisch teach the vaporization or evaporation of the hydrogen peroxide solution. 
Furthermore, since Shimokawa et al. teaches recycling the liquid after separation from the gas liquid separator back to the evaporator and teaches maintaining the concentrations of the hydrogen peroxide solution, by controlling the feed rate of water for dilution of the solution (Shimokawa et al. column 3, lines 55-65; column 4, lines 15-40; examples), it would be obvious to control the hydrogen peroxide concentration of the separated liquid which is recycled back to the crude solution, particularly since the efficiency of the gas liquid separation for the crude hydrogen peroxide solution is dependent on the contents in the solution, which includes its impurities. Thus it would be obvious to monitor and control the concentrations of the recycled contents into the crude hydrogen peroxide solution, since the crude hydrogen peroxide solution concentrations are monitored and optimized.  Optimizing the dilution and concentration of hydrogen peroxide is an obvious optimization step, in order to increase the efficiency of the process and the purity and yield of the hydrogen peroxide solution, since both 
Conclusion
No claim is allowed.

			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658